Exhibit 10.4

 

THIRD AMENDMENT TO NINTH RESTATED LOAN AGREEMENT

 

THIS THIRD AMENDMENT TO NINTH RESTATED LOAN AGREEMENT  (hereinafter referred to
as the “Third Amendment”) executed as of the 3rd day of March, 2004, by and
among CLAYTON WILLIAMS ENERGY, INC., a Delaware corporation (the “CWE”), WARRIOR
GAS CO., a Texas corporation (“Warrior “) (CWE and Warrior being hereinafter
sometimes collectively referred to as “Borrower”), CWEI ACQUISITIONS, INC., a
Delaware corporation (“CWEI”), CWEI ROMERE PASS ACQUISITION CORP., a Delaware
corporation (“CWEIRPA”) and ROMERE PASS ACQUISITION L.L.C., a Delaware limited
liability company (“Romere”) (CWEI, CWEIRPA and Romere being hereinafter
sometimes collectively referred to as “Guarantors”), BANK ONE, NA, a national
banking association (“Bank One”), UNION BANK OF CALIFORNIA, N.A., a national
banking association (“Union”) and BANK OF SCOTLAND (“BOS”) (Bank One, Union Bank
and BOS each in their capacity as a lender hereunder together with each and
every future holder of any note issued pursuant to this Agreement are
hereinafter collectively referred to as “Banks”, and individually as a “Bank”)
and Bank One, as “Agent”.

 

WITNESSETH:

 

WHEREAS, on July 18, 2002, Borrower, CWEI, Romere Pass Acquisition Corp., a
Delaware corporation (“Romere Corp”), Bank One, Union, BOS and Agent entered
into a Ninth Restated Loan Agreement, as amended by that certain First Amendment
to Ninth Restated Loan Agreement dated as of August 9, 2002 and by the certain
Second Amendment to Ninth Restated Loan Agreement dated as of December 23, 2003
(as amended, restated or modified from time to time, the “Ninth Restated”);

 

WHEREAS, the Borrower has requested that Agent and the Banks amend the Ninth
Restated to (i) reduce the Borrowing Base to $95,000,000.00 and (ii) extend the
Maturity Date to December 31, 2005; and Agent and the Banks have agreed to do so
on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


1.                                       UNLESS OTHERWISE DEFINED HEREIN, ALL
DEFINED TERMS USED HEREIN SHALL HAVE THE SAME MEANING ASCRIBED TO SUCH TERMS IN
THE NINTH RESTATED.

 


2.                                       SECTION 1 OF THE NINTH RESTATED IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “MATURITY DATE” AND THE FOLLOWING
IS INSERTED IN LIEU THEREOF:

 

Maturity Date means December 31, 2005.

 


3.                                       SECTION 7(A) IS HEREBY AMENDED BY
DELETING SUCH SECTION AND THE FOLLOWING IS INSERTED IN LIEU THEREOF:


 


(A)                                  BORROWING BASE.  DURING THE PERIOD FROM
MARCH 3, 2004 TO THE NEXT DETERMINATION DATE, THE BORROWING BASE SHALL BE
$95,000,000.00.


 


1

--------------------------------------------------------------------------------



 


4.                                       THE BORROWER SHALL PAY TO AGENT, FOR
THE RATABLE BENEFIT OF THE BANKS, AN AMENDMENT FEE EQUAL TO ONE-EIGHTH OF ONE
PERCENT (.125%) OF THE BORROWING BASE, WHICH FEE IS DUE AND PAYABLE ON THE DATE
HEREOF.


 


5.                                       THIS THIRD AMENDMENT SHALL BE EFFECTIVE
AS OF THE DATE FIRST ABOVE WRITTEN, BUT ONLY UPON SATISFACTION OF THE CONDITIONS
PRECEDENT SET FORTH IN PARAGRAPH 6 HERETO (THE “THIRD AMENDMENT EFFECTIVE
DATE”).

 


6.                                       THE OBLIGATIONS OF BANKS UNDER THIS
THIRD AMENDMENT SHALL BE SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT:

 


(A)                                  EXECUTION AND DELIVERY.  THE BORROWER SHALL
HAVE EXECUTED AND DELIVERED THIS THIRD AMENDMENT AND OTHER REQUIRED DOCUMENTS,
ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE BANKS.

 


(B)                                 GUARANTORS’ EXECUTION AND DELIVERY.  THE
GUARANTORS SHALL HAVE EXECUTED AND DELIVERED THIS THIRD AMENDMENT AND OTHER
REQUIRED DOCUMENTS, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE BANKS;

 


(D)                                 CORPORATE RESOLUTIONS.  BANKS SHALL HAVE
RECEIVED APPROPRIATE CERTIFIED CORPORATE RESOLUTIONS OF EACH BORROWER AND EACH
GUARANTOR;

 


(E)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF BORROWER UNDER THE NINTH RESTATED ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE, AS IF THEN MADE (EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATED SOLELY TO AN EARLIER
DATE);

 


(C)                                  NO EVENT OF DEFAULT.  NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING NOR SHALL ANY EVENT HAVE OCCURRED OR
FAILED TO OCCUR WHICH, WITH THE PASSAGE OF TIME OR SERVICE OF NOTICE, OR BOTH,
WOULD CONSTITUTE AN EVENT OF DEFAULT;

 


(D)                                 OTHER DOCUMENTS.  EACH BANK SHALL HAVE
RECEIVED SUCH OTHER INSTRUMENTS AND DOCUMENTS INCIDENTAL AND APPROPRIATE TO THE
TRANSACTION PROVIDED FOR HEREIN AS SUCH BANK OR ITS COUNSEL MAY REASONABLY
REQUEST, AND ALL SUCH DOCUMENTS SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO
SUCH BANK; AND

 


(E)                                  LEGAL MATTERS SATISFACTORY.  ALL LEGAL
MATTERS INCIDENT TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE SATISFACTORY TO SPECIAL COUNSEL FOR BANK RETAINED AT THE EXPENSE OF
BORROWER.

 


7.                                       EXCEPT TO THE EXTENT ITS PROVISIONS ARE
SPECIFICALLY AMENDED, MODIFIED OR SUPERSEDED BY THIS THIRD AMENDMENT, THE
REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE AND NEGATIVE COVENANTS OF THE
BORROWER CONTAINED IN THE NINTH RESTATED ARE INCORPORATED HEREIN BY REFERENCE
FOR ALL PURPOSES AS IF COPIED HEREIN IN FULL.  THE BORROWER HEREBY RESTATES AND
REAFFIRMS EACH AND EVERY TERM AND PROVISION OF THE NINTH RESTATED, AS AMENDED,
INCLUDING, WITHOUT LIMITATION, ALL REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE
AND NEGATIVE COVENANTS.  EXCEPT TO THE


 


2

--------------------------------------------------------------------------------



 


EXTENT ITS PROVISIONS ARE SPECIFICALLY AMENDED, MODIFIED OR SUPERSEDED BY THIS
THIRD AMENDMENT, THE NINTH RESTATED, AS AMENDED, AND ALL TERMS AND PROVISIONS
THEREOF SHALL REMAIN IN FULL FORCE AND EFFECT, AND THE SAME IN ALL RESPECTS ARE
CONFIRMED AND APPROVED BY THE BORROWER AND THE BANKS.


 


8.                                       THIS THIRD AMENDMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS AND ALL OF SUCH COUNTERPARTS TAKEN TOGETHER SHALL BE
DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


9.                                       THE GUARANTORS HEREBY CONSENT TO THE
EXECUTION OF THIS THIRD AMENDMENT BY THE BORROWER AND REAFFIRM THEIR GUARANTY OF
ALL OF THE OBLIGATIONS OF THE BORROWER TO THE BANK.  BORROWER AND EACH GUARANTOR
ACKNOWLEDGE AND AGREE THAT THE RENEWAL, EXTENSION AND AMENDMENT OF THE NINTH
RESTATED SHALL NOT BE CONSIDERED A NOVATION OF ACCOUNT OR NEW CONTRACT BUT THAT
ALL EXISTING RIGHTS, TITLES, POWERS, LIENS, SECURITY INTERESTS AND ESTATES IN
FAVOR OF THE BANKS CONSTITUTE VALID AND EXISTING OBLIGATIONS AND LIENS AND
SECURITY INTERESTS AS AGAINST THE COLLATERAL IN FAVOR OF THE BANKS.  BORROWER
AND EACH GUARANTOR CONFIRM AND AGREE THAT (A) NEITHER THE EXECUTION OF THIS
THIRD AMENDMENT OR ANY OTHER LOAN DOCUMENT NOR THE CONSUMMATION OF THE
TRANSACTIONS DESCRIBED HEREIN AND THEREIN SHALL IN ANY WAY EFFECT, IMPAIR OR
LIMIT THE COVENANTS, LIABILITIES, OBLIGATIONS AND DUTIES OF THE BORROWER AND
UNDER THE LOAN DOCUMENTS AND (B) THE OBLIGATIONS EVIDENCED AND SECURED BY THE
LOAN DOCUMENTS CONTINUE IN FULL FORCE AND EFFECT.  GUARANTORS HEREBY FURTHER
CONFIRM THAT THEY UNCONDITIONALLY GUARANTEE TO THE EXTENT SET FORTH IN THEIR
GUARANTY THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE OF ANY AND ALL AMOUNTS AND
OBLIGATIONS OWED TO THE BANKS UNDER THE NINTH RESTATED OR THE OTHER LOAN
DOCUMENTS.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Third Amendment to Ninth
Restated to be duly executed as of the date first above written.

 

 

BORROWER:

 

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

      /s/ MEL G. RIGGS

 

 

 

      Mel G. Riggs, Senior Vice President-Finance

 

 

 

 

 

WARRIOR GAS CO.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

      /s/ MEL G. RIGGS

 

 

 

      Mel G. Riggs, Senior Vice President-Finance

 

 

 

 

 

GUARANTORS:

 

 

 

 

CWEI ACQUISITIONS, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

      /s/ MEL G. RIGGS

 

 

 

      Mel G. Riggs, Senior Vice President-Finance

 

 

 

 

 

CWEI ROMERE PASS ACQUISITION CORP.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

      /s/ MEL G. RIGGS

 

 

Name:

Mel G. Riggs

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

ROMERE PASS ACQUISITION L.L.C.

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

      /s/ MEL G. RIGGS

 

 

Name:

Mel G. Riggs

 

 

Title:

Vice President and Treasurer

 

 

--------------------------------------------------------------------------------


 

 

BANKS:

 

 

 

 

BANK ONE, NA

 

a national banking association
as a Bank and as Administrative Agent
(Main Office Chicago)

 

 

 

 

 

By:

      /s/ WILLIAM MARK CRANMER

 

 

 

      Wm. Mark Cranmer, Director, Capital Markets

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

 

 

By:

      /s/ JOHN CLARK

 

 

Name:

John Clark

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

By:

      /s/ SEAN MURPHY

 

 

Name:

Sean Murphy

 

 

Title:

Vice President

 

 

 

 

 

BANK OF SCOTLAND

 

 

 

 

 

 

 

By:

      /s/ JOSEPH FRATUS

 

 

Name:

Joseph Fratus

 

 

Title:

First Vice President

 

 

--------------------------------------------------------------------------------